DETAILED ACTION
Claims 1-4 and 8-21 were rejected in the Office Action mailed 11/30/2020. 
Applicant filed an amendment on 01/29/2021, which was not entered on 02/18/2021. 
Applicant filed a request for continued examination and amended claim 1 on 02/18/2021. 
Claims 1-4 and 8-21 are pending. 
Claims 1-4 and 8-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-4 and 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific types of a fibrous structure comprising specific types of fibers, in light of Inventions A, D, and E on pages 31-38, does not reasonably provide enablement for any type of a fibrous structure comprising a plurality of pulp fibers wherein at least a portion of the pulp fibers are in the form of a wet laid paper web and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof spun from a die and directly laid onto the paper web exhibiting a Wet/Dry CD Tea of at least 1.300, of greater than 1.500, of greater than 1.600, and of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Case law holds that applicant’s specification must be “commensurately enabling
[regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-4 can be used as claimed and whether claims 1-4 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-4, it is believed that undue experimentation would be required because: 

(a) The quantity of experimentation necessary is great since claims 1-4 read on for any type of fibrous structure (e.g., wet-laid, air-laid, co-formed, spunbond, meltblown, carded, etc.) comprising any type of plurality of pulp fibers wherein at least a portion of the fibers are in the form of a wet laid paper web and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof spun from a die and directly laid ontop of the wet laid paper web and the Specification only provides few examples of a fibrous structure exhibiting a Wet/Dry CD Tea of at least 1.300 as measured according to the Wet and Dry Tensile Strength Test Methods (i.e., Inventions A, D, and E) but does not provide the type of fibrous structure nor the type of plurality of fibers and filaments comprised by the fibrous structure possessed by the examples. 

(b) There is no direction or guidance presented for any type of fibrous structure (e.g., wet-laid, air-laid, co-formed, spunbond, meltblown, carded, etc.) comprising any type of plurality of pulp fibers wherein at least a portion of the fibers are in the form of a wet laid paper and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof spun from a die and directly laid ontop of the wet laid paper web exhibiting a Wet/Dry CD Tea of at least 1.300 as measured according to the Wet and Dry Tensile Strength Test Methods or direction or guidance for the amount or structure of the plurality of meltblown filaments spun onto the paper web such that the fibrous structure exhibits a Wet/Dry CD Tea of at least 1.300 as measured according to the Wet and Dry Tensile Strength Test Methods. The information provided on Inventions A-E state that all of inventions A-E 
	
(c) There is an absence of working examples concerning for any type of fibrous structure (e.g., wet-laid, air-laid, co-formed, spunbond, meltblown, carded, etc.) comprising any type of plurality of pulp fibers wherein at least a portion of the fibers are in the form of wet laid paper web and a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof spun from a die and directly laid ontop of the wet laid paper web exhibiting a Wet/Dry CD Tea of at least 1.300 as measured according to the Wet and Dry Tensile Strength Test Methods.

Regarding dependent claims 2-4, these limitations do not remedy the scope of enablement issue of claim 1. The same results of the test for undue experimentation apply for the same reasons to dependent claims 2-4, as set forth above. Furthermore, it is noted the Specification provides only two examples of a fibrous structure exhibiting a Wet/Dry CD TEA of greater than 1.500 and a singular example of a fibrous structure exhibiting a Wet/Dry CD TEA of greater than 1.600 and greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-4. Regarding dependent claims 8-21, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.	

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al (US 2004/0087237) in view of Krautkramer et al. (US 2003/0135179) (Krautkramer) and Barnholtz et al. (US 2011/0209840) (Barnholtz), taken in view of evidence provided by Hermans et al. (US 2008/0135195) (Hermans). 
Regarding claims 1-4, 8-14, 18, and 21
Garnier teaches a tissue product (i.e., fibrous structure) containing a multi-layered paper web comprising a first outer layer that comprises a combination of hardwood pulp fibers and softwood pulp fibers, a second outer layer that comprises a combination of hardwood pulp fibers and softwood pulp fibers, and an inner layer positioned between the first fibrous layer and the second fibrous layer, the inner layer comprising hardwood pulp fibers, softwood pulp fibers, and synthetic fibers(Garnier, abstract; [0013-0017]; [0036]). 
Garnier teaches the synthetic fibers utilized in the multi-layered paper web helps reduce the production of lint or slough in the resulting tissue product, such synthetic fibers include polyolefin such as polypropylene and polyethylene, polyester, or biodegradable polymers like poly(lactic acid), poly(ε-caprolactone), or poly(3-hydroxybutyrate) (Garnier, [0039]). 
Garnier teaches the multi-layered web can generally be formed according to a variety of papermaking processes known in the art, however does not explicitly teach the presence of thermoplastic meltblown filaments spun form a die and directly laid ontop of the wet laid paper web (A) or forming the paper web by a wetlaid papermaking technique (B). 


Krautkramer teaches the layer comprising a mixture of pulp fibers and synthetic polymer is formed by a coform process, wherein the synthetic polymer is in the form of synthetic fibers (Krautkramer, [0016]; [0018]). As evidenced by Hermans, the coform process is a papermaking process (Hermans, [0077]). 
Krautkramer teaches the coform layer is formed by integrating a stream of meltblown fibers spun from a die with a stream of pulp fibers (Krautkramer, [0020-0022]; FIG. 2). 
Krautkramer in view of Garnier are analogous art as they are both drawn to multi-layered fibrous materials for use in a sanitary napkin (Garnier, [0001]; [0005]). 
In light of the disclosure of Krautkramer, it therefore would have been obvious to one of ordinary skill in the art to form the second fibrous layer comprising hardwood pulp fibers, softwood pulp fibers, and synthetic fibers of Garnier using a coform process as taught by Krautkramer, in order to form a layer comprising a mixture of pulp fibers and synthetic fibers for a sanitary napkin with predictable success, as Krautkramer teaches a coform process is suitable for use in forming a layer comprising a mixture of pulp fibers and synthetic fibers in a sanitary napkin, and thereby arrive at the claimed invention. 

With respect to the difference, Barnholtz (B) teaches a fibrous structure for use in absorbent pads or feminine hygiene products (Barnholtz, [0033]). Barnholtz teaches the fibrous structure is made using a wet-laid papermaking process (Barnholtz, [0034]). 
Barnholtz further teaches the fibrous structure is made using a co-form process (Barnholtz, [0036]), wherein the coformed fibrous structures is formed of a filament and a solid additive, such as wood pulp fibers (Barnholtz, [0037]; [0074]), wherein suitable filaments include thermoplastic polymer filaments such as polyesters, nylons, polyolefin such as polypropylene, 
Barnholtz and Garnier in view of Krautkramer are analogous art as they are both drawn to fibrous structure for use in absorbent pads or feminine hygiene products, i.e., sanitary napkins (Garnier, [0001]; [0005]). 
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to form the first fibrous layer comprising a combination of softwood and hardwood pulp fibers of Garnier using a wetlaid papermaking process as taught by Barnholtz, in order to form a layer comprising a mixture of softwood pulp fibers and hardwood pulp fibers for a sanitary napkin with predictable success, as Barnholtz teaches a wetlaid papermaking process is suitable for use in forming a layer in a sanitary napkin, and thereby arrive at the claimed invention. Given the first fibrous layer is formed by a papermaking process, it is clear the first fibrous layer is a wetlaid paper web.
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use thermoplastic meltblown filaments, such as polyesters, nylons, polyolefin such as polypropylene, biodegradable or compostable thermoplastic material such as polyhydroxyalkanoate or polycaprolactone, in the co-formed material of Garnier in view of Krautkramer, as Barnholtz teaches that these thermoplastic meltblown filaments are suitable for use in forming a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 

	Given Garnier in view of Krautkramer and Barnholtz teaches the second fibrous layer of the multi-layered paper web is a coformed layer comprises meltblown filaments, wherein the meltblown filaments are spun from a die and integrated with pulp fibers, and Garnier in view of Krautkramer and Barnholtz teaches the first fibrous layer of the multi-layered paper web is a wet 

Garnier in view of Krautkramer and Barnholtz satisfies the structural limitation of the claims. Given that the material and structure of the multi-layered paper web of Garnier in view of Krautkramer and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the multi-layered paper web of Garnier in view of Krautkramer and Barnholtz would intrinsically exhibit a Wet/Dry CD Tea of at least 1.300, of greater than 1.500, of greater than 1.600, and of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 15
Garnier further teaches the softwood pulp fibers are softwood kraft pulp fibers (Garnier, [0013-0017]; [0038]). 

Regarding claims 16-17
Garnier further teaches the softwood pulp fibers are softwood kraft pulp fibers and the softwood pulp fibers are northern softwood or southern softwood (Garnier, [0013-0017]; [0038]).
Given that Garnier discloses the softwood pulp fibers that overlaps the presently claimed softwood pulp fibers, including southern softwood kraft pulp fiber and northern softwood kraft 
Alternatively, with respect to the difference, Barnholtz teaches a fibrous structure for use in absorbent pads or feminine hygiene products (Barnholtz, [0033]). 
Barnholtz further teaches the fibrous structure is made using a co-form process (Barnholtz, [0036-0037]), wherein the fibrous structure comprises wood pulp fibers selected from the group consisting of southern softwood kraft pulp fibers, northern softwood kraft pulp fibers, and eucalyptus fibers and thermoplastic filaments (Barnholtz, [0037]; [0043]; claim 1-7). 
Barnholtz and Garnier in view of Krautkramer are analogous art as they are both drawn to fibrous structure for use in absorbent pads or feminine hygiene products, i.e., sanitary napkins.  
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use southern softwood kraft pulp fibers and northern softwood kraft pulp fibers, in the co-formed material of Garnier in view of Krautkramer and Barnholtz, as Barnholtz teaches that southern softwood kraft pulp fibers and northern softwood kraft pulp fibers are suitable for use in forming a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 

Regarding claim 19
Garnier further teaches the hardwood pulp fiber is a eucalyptus pulp fiber as eucalyptus pulp fiber increases softness, brightness, opacity, and wicking ability (Garnier, [0038]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al (US 2004/0087237) in view of Krautkramer et al. (US 2003/0135179) (Krautkramer) and Barnholtz et al. (US 2011/0209840) (Barnholtz), as applied in claim 11 above, and further in view of Cheng et al. (US 2009/0054858) (Cheng).
Regarding claim 20 
Garnier in view of Krautkramer and Barnholtz teaches all of the limitation of claim 11 above, however does not explicitly disclose the use of trichome fibers. 
With respect to the difference, Cheng teaches a sanitary tissue product comprising trichome fibers (Cheng, [0001-0004]).
As Cheng expressly teaches, trichome fibers provides increased tensile strength while not detrimentally affecting the softness of the paper, and in some embodiments, increases softness, wherein consumers of such products prefer a soft feel and at the same time the product to be strong so that the product can withstand the rigor of use (Cheng, [0002-0004]).
Cheng and Garnier in view of Krautkramer and Barnholtz are analogous art as they are both drawn to sanitary tissue products (Cheng, [0004]).
In light of the motivation provided by Cheng, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use trichome fibers as the pulp fibers in the coform material of Garnier in view of Krautkramer and Barnholtz, in order to ensure a product with increased tensile strength while not detrimentally affecting softness, and in some cases, increasing softness, and thereby arrive the claimed invention. 

Claims 1-4, 8-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (US 2003/0135179) (Krautkramer) in view of Misek et al. (US 2004/0186448) (Misek) and Barnholtz et al. (US 2011/0209840) (Barnholtz), taken in view of evidence provided by Lexico (Paper). 
Regarding claims 1-4, 8-14, and 21

Krautkramer teaches the thermoplastic meltblown fibers includes polyolefin, such as polyethylene or polypropylene, and polyester thermoplastic material (Krautkramer, [0019]). 
Krautkramer teaches the composite absorbent member 22 is utilized in an absorbent article 10 (Krautkramer, [0037]; FIG. 4), wherein the absorbent article further comprises an intake member 18 comprising an airlaid tissue formed from hardwood and/or softwood fibers (i.e., paper web) (i.e., claims 11-14 and 18) (Krautkramer, [0045-0048]). 
Krautkramer teaches the composite absorbent member 22 is formed on the intake member 21, which acts a carrier during the coform process (Krautkramer, [0055]). Krautkramer teaches the formation of each of the layers of the three-layered coform material includes a stream of meltblown fibers extruded from a die, integrating the stream of meltblown fibers with a stream of pulp fibers, and laying the integrated stream down onto the belt, wherein the meltblown fibers form a part of a coform layer (Krautkramer, [0020-0027]; FIG. 2)
Given Krautkramer teaches the airlaid tissue of the intake member is used as a carrier during the coform process, it is clear the meltblown fibers of each of the coform layers of the three-layered coform material are spun form a die and directly laid ontop of the airlaid tissue. 

Krautkramer does not explicitly teach the presence of a wet laid paper web (A) or the thermoplastic meltblown fibers as thermoplastic meltblown filaments (B)
	
With respect to the difference, Misek (A) teaches an absorbent feminine care article comprising an absorbent body structure 30, wherein the absorbent body structure 30 comprises an intake layer 32 (Misek, abstract; [0050]; FIG. 1A-1C and 2). 

	Misek and Krautkramer are analogous art as they are both drawn to absorbent structures for use in feminine hygiene products (Misek, [0034]) (Krautkramer, [0016]). 
	In light of the disclosure of Misek of the equivalence and interchangeability of using an air-laid fibrous web as an intake layer, as disclosed in Krautkramer, with a wet-laid fibrous web as presently claimed, it therefore would have been obvious to one of ordinary skill in the art to form the intake layer comprising hardwood and/or softwood fibers of Krautkramer by a wetlaid process, in order to form an intake layer capable of quickly absorbing and pulling liquid away from the body with predictable success, and thereby arrive at the claimed invention.
In view of evidence provided by Lexico, the wetlaid fibrous web comprising hardwood and/or softwood fibers of Krautkramer in view of Misek is a paper web, where paper is material manufactured in thin sheets from pulp of wood or other fibrous substances (Lexico, see 1). 

With respect to the difference, Barnholtz (B) teaches a multi-layered co-formed fibrous structure (Barnholtz, [0037]; [0074-0075]; FIG. 3-5), for use in a sanitary tissue product (Barnholtz [0087]. 
Barnholtz teaches co-formed fibrous structures are formed of a filament and a solid additive, such as wood pulp fibers (Barnholtz, [0037]; [0074]), wherein suitable filaments include thermoplastic polymer filaments such as polyesters, nylons, polyolefin such as polypropylene, biodegradable or compostable thermoplastic material such as polylactic acid filaments and polhydroxyalkanoate filaments (Barnholtz, [0042]; claim 7). 
Barnholtz and Krautkramer in view of Misek are analogous art as they are both drawn to sanitary tissue products formed of multi-layered co-formed fibrous structures. 
claims 8-10), as Barnholtz teaches that meltblown filaments are suitable for use in forming a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 

	Krautkramer in view of Misek and Barnholtz satisfies the structural limitation of the claims. Given that the material and structure of the three-layered coform material of Krautkramer in view of Misek and Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the three-layered coform material of Krautkramer in view of Misek and Barnholtz would intrinsically exhibit a Wet/Dry CD Tea of at least 1.300, of greater than 1.500, of greater than 1.600, and of greater than 1.700 as measured according to the Wet and Dry Tensile Strength Test Methods, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 15-17 and 19	
	
Krautkramer teaches the pulp fibers of the coform material are wood pulp fibers from deciduous and coniferous trees (Krautkramer, [0019]), however does not explicitly teach the use of southern softwood kraft pulp fibers, northern softwood kraft pulp fibers, or eucalyptus fibers. 

Barnholtz further teaches the fibrous structure is made using a co-form process (Barnholtz, [0036-0037]), wherein the fibrous structure comprises wood pulp fibers selected from the group consisting of southern softwood kraft pulp fibers, northern softwood kraft pulp fibers, and eucalyptus fibers and thermoplastic filaments (Barnholtz, [0037]; [0043]; claim 1-7). 
Barnholtz and Krautkramer in view of Misek and Barnholtz are analogous art as they are both drawn to fibrous structure for use in absorbent pads or feminine hygiene products, i.e., sanitary napkins.  
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use southern softwood kraft pulp fibers, northern softwood kraft pulp fibers, and eucalyptus fibers, in the co-formed material of Krautkramer in view of Misek and Barnholtz, as Barnholtz teaches that southern softwood kraft pulp fibers, northern softwood kraft pulp fibers, and eucalyptus fibers are suitable for use in forming a co-formed fibrous structure for a sanitary tissue product, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 227 F.2d 197 (CCPA 1960). 

Claim 19 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (US 2003/0135179) (Krautkramer) in view of Misek et al. (US 2004/0186448) (Misek) and Barnholtz et al. (US 2011/0209840) (Barnholtz), as applied in claim 18 above, and further in view of Garnier et al (US 2004/0087237). 
Regarding claim 19
Krautkramer teaches the pulp fibers of the coform material are wood pulp fibers from deciduous and coniferous trees (Krautkramer, [0019]), however does not explicitly teach the use of eucalyptus fibers. 

As Garnier expressly teaches, eucalyptus fibers are used as the pulp fibers in order to increase softnesss, brightness, opacity, and wicking ability of the web (Garnier, [0038]). 
Garnier and Krautkramer in view of Misek and Barnholtz are analogous art as they are both drawn to multi-layered fibrous material comprising a mixture of pulp fibers and synthetic fibers for use in sanitary napkins (Krautkramer, [0016]).
In light of the motivation of using eucalyptus fibers, it therefore would have been obvious to one of ordinary skill in the art to use eucalyptus fibers as the pulp fibers of the coform material of Krautkramer in view of Misek and Barnholtz, in order to increase softness, brightness, opacity, and wicking ability of the coform material, and thereby arrive at the claimed invention. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (US 2003/0135179) (Krautkramer) in view of Misek et al. (US 2004/0186448) (Misek) and Barnholtz et al. (US 2011/0209840) (Barnholtz), as applied in claim 11 above, and further in view of Cheng et al. (US 2009/0054858) (Cheng).
Regarding claim 20 
Krautkramer in view of Misek and Barnholtz teaches all of the limitation of claim 11 above, however does not explicitly disclose the use of trichome fibers. 
With respect to the difference, Cheng teaches a sanitary tissue product comprising trichome fibers (Cheng, [0001-0004]).
As Cheng expressly teaches, trichome fibers provides increased tensile strength while not detrimentally affecting the softness of the paper, and in some embodiments, increases softness, wherein consumers of such products prefer a soft feel and at the same time the product to be strong so that the product can withstand the rigor of use (Cheng, [0002-0004]).

In light of the motivation provided by Cheng, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use trichome fibers as the pulp fibers in the coform material of Krautkramer in view of Misek and Barnholtz, in order to ensure a product with increased tensile strength while not detrimentally affecting softness, and in some cases, increasing softness, and thereby arrive the claimed invention. 

Response to Arguments
In view of the amendment of claim 1 including, “wet laid paper web” in lines 2 and 7 and the remarks regarding Krautkramer in view of Barnholtz as set forth on page 6 of the remarks filed 01/29/2021, it is agreed the previous rejection over Krautkramer in view of Barnholtz does not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejection over Krautkramer in view of Barnholtz is withdrawn. However, upon further search and consideration, a new set of references has come to the attention of the Examiner. Therefore, a new set of rejection is set forth above. 

Applicant's remaining arguments filed 01/29/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“Applicant respectfully submits that Claim 1, as amended, and Claims 2-4 and 8-21, which ultimately depend from Claim 1, as amended, are enabled by the Specification.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
any fibrous structure comprising the claimed meltblown thermoplastic filaments spun from a die and laid ontop of the wet laid paper web, i.e., a fibrous structure comprising the meltblown fibers in the form of spunbond layer, a meltblown layer, a scrim layer, etc. Further, while the Specification on page 36 provides examples of fibrous structures exhibiting a Wet/Dry CD TEA (i.e., Inventions A to E), only Inventions A, D, and E exhibits a Wet/Dry CD Tea of at least 1.300, only Inventions D and E exhibits a Wet/Dry CD TEA of greater than 1.500, and only Invention E exhibits a Wet/Dry CD Tea of greater than 1.600 and 1.700. It is unclear what differentiates Inventions A and D-E from Inventions B and C such that Inventions A and D-E meet the claimed ranges while Inventions B and C do not. Therefore, the 35 U.S.C 112(a) rejection is substantially maintained. 

Applicants further argue:
“Applicant respectfully submits that the combined teachings of Krautkramer in view of Barnholtz, would result in two or more pre-formed webs being bonded together as a laminate resulting in a similar structure, strictly from a structure perspective (not necessarily the materials) to Fig. 3 of the present application. The structure resulting 

Remarks, pg. 6
The Examiner respectfully traverses as follows:
	Firstly, it is noted Krautkramer and Barnholtz are not relied upon to teach the wet laid paper web as presently claimed. Instead, Misek is relied upon to teach the incorporating a wet laid paper web in the absorbent structure of Krautkramer in view of Misek and Barnholtz, as set forth above. 
Secondly, Krautkramer teaches the composite absorbent member 22 is formed on the intake member 21 (i.e., laid ontop of the intake member), which acts a carrier during the coform process (Krautkramer, [0055]). Krautkramer teaches the formation of each of the layers of the three-layered coform material includes a stream of meltblown fibers extruded from a die, integrating the stream of meltblown fibers with a stream of pulp fibers, and laying the integrated stream down onto the belt, wherein the meltblown fibers form a part of a coform layer (Krautkramer, [0020-0027]; FIG. 2)
Given this method of forming the composite member 22 and therefore the absorbent article of Krautkramer in view of Misek and Barnholtz is substantially identical to the method of forming the fibrous structure of the claimed invention, as set forth in Applicant’s Specification (Specification, pg. 58 lines 16-15-34; FIG. 6B), i.e., the meltblown filaments are extruded/spun form a die and then laid ontop of the paper web, it is the Examiner’s opinion the absorbent article would not include void areas/gaps in between the wet laid paper web and the coform material of the composite absorbent member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789